The opinion of the Court was delivered by
Shepley J.
The two contracts bearing the same date on the thirtieth day of June, 1835, should be considered together. *397They provide in substance, that the plaintiffs should build a dam, in the best and most permanent manner on the Bald Mountain township, to flow the Austin pond four feet, and that the defendant should pay one third part of the expense by allowing it in part payment., for one tenth of the township which he and Isaac Winslow had contracted to sell to them. The plaintiffs contend, that they are entitled to recover the amount thus expended for the defendant, notwithstanding the clause, “ and all moneys expended by them for said Wins-low are to go towards payment for their tenth of the within named township.” The effect of such a construction would be to annex a condition, that the money expended should be so applied, provided they concluded to make the payments and become the purchasers. It appears by the restriction, which the plaintiffs placed upon their license to the defendant to sell their interest at not less than five dollars per acre, that they could not have doubted at that time, that they should make the payments by a sale of their interest or otherwise. They speak of it as ” their tenth part, “ shewing that they had decided to become the purchasers. And the defendant evidently designed to protect himself against a payment, in cash. From an examination of all the papers as well as from the express language of that clause, the intention of both parties is apparent, that the money expended for the defendant in building the dam should be applied to pay in part for their tenth of the land. The memorandum made on the fourth of March following to prolong the time for six months, during which the plaintiffs might make the payments and obtain a title, cannot be considered as a waiver by the defendant of any other right.
The defendant on the contrary contends, that the same clause protects him from the payment, in any other manner of other claims, which the plaintiffs may have against him for services or expenses not connected with the building of the dam. And that the parties intended, that the words “all moneys expended by them for said Winslow,” should include all moneys expended for all purposes, as well before as afterward. Per . *398sons often use general language when speaking of the subject on which the mind is then employed. If another subject be presented to the mind in connexion with it, the language usually gives some indications of it. And when it does not, if general language were not limited to the subject then under consideration, it would occasion mischiefs not only in the common business of life, but in the construction of contracts, and even in judicial proceedings. It was so clearly perceived that the language used should bo considered as applicable to the subject of thought only, that it introduced the maxim, sensus verborum ex causa dic&ntis accipiendus est, el secundum subjectam materiam. There is nothing which indicates that services and expenses incurred in exploring the land were the subject of conversation or of thought at that time; and the language must be limited by the subject matter of the contract.
Judgment on the verdict.